12 | 08 | 2014 Before you invest, you may want to review the Fund’s prospectus, which contains more information about the Fund and its risks. You can find the Fund’s prospectus and other information about the Fund online at www.gafunds.com. You may also obtain this information at no cost by calling 1-800-915-6566 or by sending an e-mail request to mail@gafunds.com. The Fund’s Statutory Prospectus and Statement of Additional Information, both dated May 1, 2014, are incorporated by reference into this Summary Prospectus. Investment Objective The Alternative Energy Fund’s investment objective is long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Alternative Energy Fund: Shareholder Fees (fees paid directly from your investment) None(1) Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investments) Management Fees: 1.00% Distribution (12b-1) Fees: None Other Expenses: 1.13% Shareholder servicing plan fees 0.19% All Other Expenses 0.94% Total Annual Fund Operating Expenses: 2.13% Fee Waiver/Expense Reimbursement (2): -0.13% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement (2): 2.00% The Fund may charge a $15 fee for wire transactions. The Advisor has contractually agreed to reduce its fees and/or pay Fund expenses (excluding Acquired Fund Fees and Expenses, interest, taxes, dividends on short positions and extraordinary expenses) in order to limit the Fund’s Total Annual Operating Expenses to 1.98% through June 30, 2015. To the extent that the Advisor waives its fees and/or absorbs expenses to satisfy this cap, it may seek repayment of a portion or all of such amounts at any time within three fiscal years after the fiscal year in which such amounts were waived or absorbed, subject to the 1.98% expense cap. For additional information about the Fund’s expenses, please see Fund Expenses and Financial Highlights in the prospectus. Example This example is intended to help you compare the cost of investing in the Alternative Energy Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, under these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 60.20% of the average value of its portfolio. Principal Investment Strategies The Alternative Energy Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of alternative energy companies (both U.S. and non-U.S.). Alternative energy companies include, but are not limited to companies that generate power through solar, wind, hydroelectric, tidal wave, geothermal, biomass or biofuels and the various companies that provide the equipment and technologies that enable these sources to be tapped, used, stored or transported, including companies that create, facilitate or improve technologies that conserve or enable more efficient use of energy. The Fund will not change this policy unless it gives shareholders at least 60 days’ notice. Equity securities may include common stocks, preferred stocks, securities convertible into common stocks, rights and warrants. The Fund’s concentration may vary depending on changing market conditions (including but not limited to, liquidity, volatility, and the number of companies meeting selection criteria) although the Advisor has a bias towards concentration. The degree of concentration of the portfolio will vary over time, and under normal market conditions, the Fund may have as few as 25 holdings, or may hold securities in 75 or more companies. The Advisor will invest the Fund’s assets in securities of all market capitalization companies and in companies domiciled in the U.S. and foreign countries, including, potentially, companies domiciled or traded in emerging markets. Additional information on Principal Investment Strategies can be found in the prospectus. Also see Additional Investment Strategies and Risks in the Statement of Additional Information. Principal Risks U.S. and foreign stock markets have been subject to significant volatility recently which has increased the risks associated with an investment in the Fund. You may lose money by investing in this Fund if any of the following occur: • Prices of energy (including traditional sources of energy such as oil, gas, or electricity) or alternative energy decline due to many factors, including international political developments, production and distribution policies of the OPEC (Organization of Petroleum Exporting Countries) and other oil-producing countries; • The Fund’s focus on the energy sector to the exclusion of other sectors exposes the Fund to greater market risk and potential monetary losses than if the Fund’s assets were diversified among various sectors; • The Fund has difficulty selling small- or mid-cap or emerging market stocks due to lower liquidity and higher volatility; • The currencies that denominate any foreign holdings in the Fund decline in value against the U.S. dollar; • A foreign government expropriates or nationalizes the assets of the Fund or companies in which the Fund invests; • Political, social, currency-rate fluctuations or economic instability within foreign countries cause the value of the Fund’s foreign investments to decline; • The Fund declines in value due to its non-diversification status which exposes it to greater loss; or • The Advisor’s investment strategy does not achieve the Fund’s objective or the Advisor does not imple­ment the strategy properly. For more information on the risks of investing in this Fund, please see the Principal Risks and Risks of Investing in Our Funds in the prospectus.You may also refer to the section Risk Factors and Special Considerations in the Statement of Additional Information. Performance The annual returns bar chart demonstrates the risks of investing in the Alternative Energy Fund by showing how the Fund’s performance has varied from year to year. The table below also demonstrates these risks by showing how the Fund’s average annual returns compare with those of a broad-based securities market index, as well as two energy-sector indices that, more closely resemble the investments of the Fund. Unlike the Fund’s returns, the index returns do not reflect any deductions for fees, expenses or taxes. For additional information on these indices, please see Index Descriptions in the prospectus. Past performance, before or after taxes, is not indicative of future performance. Updated performance information is available on the Fund’s website www.gafunds.com. During the period shown in the bar chart, the best performance for a quarter was 33.55% (for the quarter ended June 30, 2009).The worst performance was -41.68% (for the quarter ended December 31, 2008). Average Annual Total Returns as of 12/31/13 One Year Five Years Since Inception (3/31/2006) Alternative Energy Fund: Return Before Taxes 61.54% -3.88% -12.20% Return After Taxes on Distributions(1) 61.54% -3.88% -12.47% Return After Taxes on Distributions and Sale of Fund Shares(1) 34.83% -2.84% -8.15% MSCI World Index 27.49% 15.81% 5.78% Wilderhill Clean Energy Index (ECO) 58.54% -4.33% -14.03% Wilderhill New Energy Global Innovation Index (NEX) 55.57% 2.10% -3.61% After-tax returns are calculated using the historically highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. In certain cases, the figure representing “Return After Taxes on Distributions and Sale of Fund Shares” may be higher than the other return figures for the same period. A higher after-tax return results when a capital loss occurs upon redemption and provides an assumed tax deduction that benefits the investor. Investment Advisor Guinness AtkinsonTM Asset Management, Inc.For more information on the Investment Advisor, please see Management of the Funds in the prospectus and The Investment Advisor in the Statement of Additional Information. Portfolio Managers Edward Guinness, Portfolio Manager, has been lead manager since April 2013 and co-manager (February 2007 to April 2013).For additional information, please see Portfolio Management in the prospectus and Portfolio Managers in the Statement of Additional Information. Purchase and Sale of Fund Shares Investors may purchase or redeem Fund shares on any business day by written request, wire transfer, or telephone.You may conduct transactions by mail (Guinness AtkinsonTM Funds, c/o U.S.Bancorp Fund Services, LLC, 615East Michigan Street, 3rdFloor, Milwaukee, WI 53201-0701), or by telephone at 1-800-915-6566.(Redemptions by telephone are only permitted upon previously receiving appropriate authorization.)Investors who wish to purchase, exchange or redeem Fund shares through a broker-dealer should contact the broker-dealer directly.The minimum initial and subsequent investment amounts for various types of accounts are shown below, although we may reduce or waive the minimums in some cases. Type of Account Minimum Initial Investments Subsequent Investments Regular (new shareholder to the Guinness AtkinsonTM Fund family) Regular (current shareholder of another Guinness AtkinsonTM Fund) Retirement Gift (UGMA/UTMA) Automatic investment plan (initial and installment payments) For additional information, please see How to Purchase, Exchange and Redeem Shares in the prospectus and Additional Purchase and Redemption Information in the Statement of Additional Information. Tax Information The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Withdrawal of monies from such tax-deferred arrangements may be taxable.For additional information, please see Distributions and Taxes in the prospectus and Tax Matters in the Statement of Additional Information. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s Web site for more information.Also see Distribution and Shareholder Servicing Plans in the prospectus and Distribution Agreement, Distribution Plan and Shareholder Servicing Plan and Additional Marketing and Support Payments in the Statement of Additional Information.
